Exhibit 10.1

 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”), dated April 29, 2009, with an
effective date of January 2, 2009, is by and between IDT Corporation, a Delaware
corporation (the “Company”) and Abilio Pereira, an individual (the “Employee”).
 
WHEREAS, in recognition of the Employee’s experience and abilities, the Company
desires to assure itself of the employment of the Employee in accordance with
the terms and conditions provided herein; and
 
WHEREAS, the Employee wishes to continue to perform services for the Company in
accordance with the terms and conditions provided herein; and
 
NOW, THEREFORE, in consideration of the promises and the respective covenants
and agreements of the parties herein contained, and intending to be legally
bound hereby, the parties hereto agree as follows:
 
1. Employment.  The Company hereby agrees to employ the Employee, and the
Employee hereby agrees to be employed by and perform services for the Company or
its subsidiaries and affiliates, on the terms and conditions set forth herein.
 
2. Term.  The term of this Agreement is for a three (3) year period (the “Term”)
and shall commence as of the date set forth above (the “Start Date”) and
terminate on January 1, 2012, or upon the Employee's earlier death, or other
termination of employment pursuant to Section 9 hereof.  The Term shall
automatically be renewed or extended for additional one year periods beyond its
otherwise scheduled expiration unless, not later than ninety (90) days prior to
any such expiration, either party hereto shall have notified the other party in
writing that such renewal extension shall not take effect.
 
3. Position. During the Term, the Employee shall serve as the Chief Financial
Officer and Treasurer of the Company and in such other capacities as shall be
designated by the Board of Directors of the Company (the “Board”) and agreed to
by the Employee from time to time.
 
4. Duties and Reporting Relationship.  During the Term, the Employee shall, on a
full-time basis, use his skills and render services to the best of his abilities
on behalf of the Company. The Employee shall report directly to the Chairman and
the Chief Executive Officer (“CEO”) of the Company.  The Employee shall comply
with all of the policies and procedures of the Company.
 
5. Place of Performance.  The Employee shall perform his duties and conduct his
business on a full-time basis at the Company’s Headquarters, except for required
travel on Company business.
 
6. Compensation and Related Matters.
 
(a) Annual Base Salary.  The Company shall pay to the Employee an annual base
salary (the “Base Salary”) at a rate of Four Hundred Thirty Five Thousand
Dollars ($435,000.00), payable in accordance with the Company’s standard payroll
practices, less applicable taxes and customary withholdings.  While this
Agreement is in effect, the Employee’s total “Compensation” (Base Salary plus
all bonus payments) shall be increased via a bonus payment, if necessary, so
that the Employee’s Compensation remains at least 8.75% higher than the total
compensation (base salary plus any bonus payments) of the highest paid financial
officer/employee of the Company (during the prior fiscal year) or any of its
controlled entities (the “Catch-up Bonus”).  The Catch-up Bonus shall be
calculated at the end of the Company’s fiscal year and shall be paid at the same
time bonuses are paid to other similarly situated executives of the Company.
 
 

--------------------------------------------------------------------------------


 
(b) Executive Management Bonus Program.  In the event the Company establishes a
bonus program for its senior executive management, the Employee shall also be
entitled to participate in such program at a level as shall be approved by the
Compensation Committee of the Board.
 
(c) Employee Benefits.  During the Term, the Employee will be eligible to
participate in the Company’s medical, dental, life and disability programs
(collectively the "Programs") subject to the terms and conditions of the
Programs.  In addition, during the Term, the Employee will be eligible to
participate in the Company’s 401(k) savings plan (the “401(k) plan”) subject to
the terms and conditions of the 401(k) plan.
 
(d)           Business Expenses. The Company shall reimburse the Employee for
all ordinary and necessary business expenses incurred by him in connection with
his employment (including without limitation, expenses for travel (via coach
class) and entertainment incurred in conducting or promoting business for the
Company) upon submission by the Employee of receipts and other documentation in
accordance with the Company's normal business expense reimbursement
procedures.  The Employee must use the Company’s travel department to arrange
for all business related travel.
 
(e)           Paid Vacation. The Company will provide the Employee with four (4)
weeks of paid vacation during each calendar year during the Term.  The Employee
shall be entitled to Paid Holidays, Personal Days, and Sick Days as outlined in
the Company’s Policy Handbook for Employees.
 
7. Non-Disclosure and Non-Competition Agreement. The Employee agrees that upon
execution of this Agreement, he will simultaneously execute the Company’s
standard Non-Disclosure and Non-Competition Agreement, a copy of which is
attached hereto as Exhibit “A”.  Notwithstanding anything to the contrary
contained herein, the remedies provided for in the Non-Disclosure and
Non-Competition Agreement are separate and distinct from those provided for in
this Agreement and in no event shall such remedies be superseded by any
provision contained herein.
 
8. Representations. The Employee represents and warrants to the Company that the
execution and delivery of this Agreement, and the Non-Disclosure and
Non-Competition Agreement, do not, and the performance by the Employee of his
obligations hereunder shall not, conflict with, result in the breach of any
provisions of or the termination of, or constitute a default under, any
agreement, contract, or other obligation to assign inventions or to keep
information confidential, to which the Employee is a party or by which the
Employee was, is, or may be bound.
 
9. Termination.  The Employee’s employment hereunder may be terminated without
breach of this Agreement as follows:
 
 
2

--------------------------------------------------------------------------------


 
(a)           Death; Disability.  The Employee’s employment hereunder shall
terminate upon his death or “Disability” (as hereinafter defined).  Upon any
such termination, the Employee (or, in the event of his death, his estate) (i)
shall receive any accrued or vested compensation, including salary, commission,
bonus(es), through the “Date of Termination” (as hereinafter defined), (ii)
shall be reimbursed for unpaid and approved business expenses (in accordance
with the Company’s normal business expense reimbursement procedures) through
such Date of Termination.  The Employee (and in the event of his death, his
estate) shall not be entitled to any other amounts or benefits from the Company
or otherwise, except payments pursuant to any Company life insurance program /
policy then in effect.  For purposes of this Agreement, “Disability” shall mean
the inability of the Employee to perform his duties on account of a physical or
mental illness for a period of sixty (60) consecutive days or ninety (90) days
in any six (6) month period.  If, during the Term, the Employee’s employment is
terminated by reason of the Employee becoming Disabled, the Company shall pay to
the Employee (or his estate as applicable) any accrued or vested compensation
including salary, commission, bonus(es), through the Date of Termination and the
Employee (or his estate as applicable) shall be reimbursed for unpaid and
approved business expenses (in accordance with the Company’s normal business
expense reimbursement procedures) through such Date of
Termination.  Notwithstanding anything contained herein to the contrary, during
any period of Disability, the Company shall not be obligated to pay any
compensation or other amounts to the Employee except as expressly provided by
the Programs then in effect.  In addition, in the event of the Employee’s death,
the Company shall pay to the Employee’s estate his Base Salary (at the rate in
effect at the time of his death) for the greater of (I)  the six month period
following the Employee’s death or (II) the remainder of the Term of the
Agreement, not to exceed one year.
 
(b)           Cause; Resignation Without Good Reason.  The Company may terminate
the Employee’s employment hereunder for “Cause” (as hereinafter defined) or the
Employee may resign from his position with the Company without “Good Reason” (as
hereinafter defined).  For purposes of this Agreement, the Company shall have
“Cause” to terminate the Employee’s employment hereunder (i) upon the Employee’s
indictment or conviction for the commission of an act or acts constituting a
felony under the laws of the United States or any State thereof, (ii) upon the
Employee’s commission of fraud, embezzlement or gross negligence, (iii) upon the
Employee’s willful or continued failure to perform an act permitted by the
Company’s rules, policies or procedures, including without limitation, the
Company’s Code of Business Conduct and Ethics that is within his material duties
hereunder (other than by reason of physical or mental illness or disability) or
directives of the Board after written notice has been delivered to the Employee
by the Company, which notice specifically identifies the manner in which the
Employee has not substantially performed his duties, and the Employee's failure
to substantially perform his duties is not cured within fifteen (15) business
days after notice of such failure has been given to the Employee; (iv) upon any
misrepresentation by the Employee of a material fact to or concealment by the
Employee of a material fact from the Board, the Chairman,  the CEO and/or
general counsel; or (v) upon any material violation of the Company’s rules,
policies or procedures, including without limitation, the Company’s Code of
Business Conduct and Ethics.  For purposes of this Section 7(b), no act or
failure to act on the Employee's part shall be deemed "willful" unless done or
omitted to be done, by the Employee not in good faith and without reasonable
belief that the Employee's act, or failure to act, was in the best interest of
the Company.
 
If the Company terminates the Employee’s employment for Cause, or if the
Employee shall resign from the Company without Good Reason, the Employee shall
not be entitled to any severance payments, any unvested stock options, or other
unvested equity incentive awards shall terminate, and the Employee shall
relinquish any and all rights to any amounts payable and to any benefits
otherwise provided for herein, provided that the Employee shall (A) be entitled
to receive accrued or vested compensation, including salary, commission, and
bonus(es), through the Date of Termination, and (B) have the right to be
reimbursed for unpaid and approved business expenses (in accordance with the
Company’s normal business expense reimbursement procedures) through such Date of
Termination.
 
 
3

--------------------------------------------------------------------------------


 
If the Employee resigns from the Company without Good Reason, or if the Employee
does not intend to seek renewal of the Term, the Employee shall provide written
notice to the Company at least ninety (90) days prior to the actual Date of
Termination of the Employee’s employment, which ninety day notice period may be
waived by the Company in its sole discretion.
 
(c)           Termination Without Cause; Resignation for Good Reason. The
Employee’s employment hereunder may also be terminated by the Company at any
time for any reason without Cause or by the Employee for “Good Reason”.
 
For purposes of this Agreement, the Employee shall have “Good Reason” to
terminate his employment hereunder upon (i) the Company’s failure to perform its
material duties hereunder, which failure has not been cured by the Company
within fifteen (15) days of its receipt of written notice thereof from the
Employee; (ii) a reduction by the Company (without the consent of the Employee,
which consent may be revoked at any time) in the Employee’s Base Salary, or
substantial reduction in the other benefits provided to the Employee; (iii) the
assignment to the Employee of duties inconsistent with the Employee’s status as
a senior executive officer of the Company or a substantial adverse alteration in
the nature or status of the Employee’s responsibilities; (iv) a substantial
diminution of the Employee’s responsibilities as the CFO of the Company; (v) the
relocation of the Employee’s principle place of employment to a location more
than thirty-five (35) miles from any of its current New Jersey locations or
outside of the New York City metropolitan areas; (vi) removal of the Employee
from the office of Chief Financial Officer of the Company (without the consent
of the Employee); (vii) the assignment of duties inconsistent with the Company’s
rules, policies or procedures, including without limitation, the Company’s Code
of Business Conduct and Ethics; (viii) any purported termination of the
Employee’s employment not in accordance with the terms hereof; or (ix) any
“Change in Control” of the Company.  For purposes of this Agreement, a “Change
in Control” shall mean and shall be deemed to have occurred if (A) any person or
group (within the meaning of Rule 13d-3 of the rules and regulations promulgated
under the Securities Exchange Act of 1934, as amended), other than Howard Jonas,
members of his immediate family, his affiliates, trusts or private foundations
established by or on his behalf, and the heirs, executors or administrators of
Howard Jonas, shall acquire in one or a series of transactions, whether through
sale of stock or merger, more than 50% of the outstanding voting securities of
the Company or any successor entity of the Company, or (B) the stockholders of
the Company shall approve a complete liquidation or dissolution of the Company.
The Employee's right to terminate the Employee’s employment for Good Reason
shall not be affected by the Employee's incapacity due to physical or mental
illness.  The Employee's continued employment shall not constitute consent to,
or a waiver of rights, with respect to any act or failure to act constituting
Good Reason hereunder.  Notwithstanding the foregoing, a termination shall not
be treated as a resignation for Good Reason if the Employee shall have consented
in writing to the occurrence of the event giving rise to the claim of
resignation for Good Reason.
 
If the Employee gives notice of his intent to terminate his employment with Good
Reason, the Employee shall first provide written notice to the Company, which
notice specifically identifies the event or circumstances giving rise to the
Good Reason for which the Employee is terminating his employment, within ninety
(90) days of when such event or circumstance giving rise to the Good Reason
becomes effective or transpires.  The notice of Good Reason must give the
Company the opportunity to cure and if the Company fails to cure within thirty
(30) business days of its receipt of the notice, the Employee’s resignation for
Good Reason shall be deemed effective.
 
 
4

--------------------------------------------------------------------------------


 
If the Company terminates the Employee’s employment without Cause or the
Employee terminates his employment for Good Reason, (1) the Company shall
provide the Employee with at least ninety (90) days notice (which time period
may be shortened by mutual agreement of the parties) of its intent to terminate
this Agreement without Cause; (2) the Company shall pay to the Employee all
accrued or vested compensation, including salary, commission, and bonus(es)
through the Date of Termination, (3) the Company shall reimburse the Employee
for unpaid and approved business expenses through such Date of Termination (in
accordance with the Company’s normal business expense reimbursement procedures),
and (4) all awards theretofore granted to the Employee under the Company’s
incentive plans shall immediately vest (and the restrictions thereon lapse) on
the day immediately prior to the Date of Termination, and (5) the Company shall
pay to the Employee a severance payment equal to the greater of (i) $600,000.00
(Six Hundred Thousand Dollars) or (ii) his Base Salary (at the rate in effect on
the Date of Termination) for the remainder of the Term (the “Severance
Payment”).  As a condition to receiving the Severance Payment, the Employee will
be required to execute and deliver the Company’s standard release agreement (the
“Release Agreement”). Subject to Section 19 hereof, the Severance Payment will
be paid in a lump sum within five business days of the effective date of the
Release Agreement provided, however, that said effective date shall in no event
be more than forty five (45) days after termination of the Employee’s
employment.
 
(d)           Severance upon expiration of the Term.  Upon expiration of the
Term, and in the event that the Company does not offer to extend the Term, the
Employee shall also be entitled to receive (1) all accrued or vested
compensation, including salary, commission, and bonus(es) through the Date of
Termination, (2) unpaid and approved business expenses through such Date of
Termination (in accordance with the Company’s normal business expense
reimbursement procedures), and (3) a severance payment in the amount of
$600,000, subject to his execution and delivery of the Release
Agreement.  Subject to Section 19 hereof, the severance payment in the amount of
$600,000 will be paid in a lump sum within five business days of the effective
date of the Release Agreement provided, however, that said effective date shall
in no event be more than forty five (45) days after termination of the
Employee's employment.  In addition, all awards theretofore granted to the
Employee under the Company’s incentive plans shall immediately vest (and the
restrictions thereon lapse) on the day immediately prior to the Date of
Termination.
 
(e)           Notice of Termination. Any termination of the Employee’s
employment by the Company (other than termination upon the death of the
Employee) or by the Employee shall be communicated by written Notice of
Termination by such party to the other in accordance with Section 10
hereof.  For purposes of this Agreement, a “Notice of Termination” shall mean a
notice that shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Employee’s employment under
the provision so indicated (as applicable).
 
(f)           Date of Termination. “Date Of Termination” shall mean (i) if the
Employee’s employment is terminated by his death, the date of his death, (ii)
the date of expiration of the Term if either party elects not to renew the Term
for an additional year or (iii) if the Employee’s employment is terminated
pursuant to any of the other terms set forth above, the date specified in the
Notice of Termination.
 
 
5

--------------------------------------------------------------------------------


 
10. Notices.  For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States certified or registered mail, return receipt requested,
postage prepaid, or by an overnight courier (signature required), sent by
facsimile (with evidence of successful transmission) or by electronic mail
(return receipt requested) in each case addressed as follows:
 
If to the Company:
 
IDT Corporation
520 Broad Street
Newark, New Jersey 07102
Attn:   Chief Executive Officer


with a copy to:
 
IDT Corporation
520 Broad Street
Newark, New Jersey 07102
Attn:    General Counsel


If to the Employee:
 
Abilio Pereira
35 Mine Brook Road
Far Hills, NJ  07931


or to such other address, facsimile number or email address as either party may
have furnished to the other in accordance herewith, except that notices of
change of address shall be effective only upon receipt.
 
11. Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Employee and such officer of the Company as may be specifically
designated by the Board.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party, which are not set forth expressly in this Agreement.  The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the State of New Jersey without regard to its
conflicts of law principles.  By executing this Agreement, the Employee consents
to the personal jurisdiction of all state and federal courts and arbitration
forums located in the State of New Jersey.  This Agreement shall be binding upon
and inure to the benefit of the Company, and its successors and assigns, and
upon the Employee.  The obligations of the Employee shall not be assignable or
otherwise transferable.
 
12. Validity.  The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
 
 
6

--------------------------------------------------------------------------------


 
13. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
14. Entire Agreement.  Other than the Company’s Non-Disclosure and
Non-Competition Agreement referenced above, this Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes any and all other prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereof; and any
prior agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and canceled.
 
15. Arbitration.  Except as set forth in Section 7 and Section 17, the Employee
and the Company agree that any claim, controversy or dispute between the
Employee and the Company (including, without limitation, its affiliates,
officers, representative or agents) arising out of or relating to this
Agreement, the employment of the Employee, the cessation of employment of the
Employee, or any matter relating to the foregoing shall be submitted to and
settled by commercial arbitration in a forum of the American Arbitration
Association ("AAA") located in the State of New Jersey and conducted in
accordance with the National Rules for the Resolution of Employment
Disputes.  In such arbitration: (i) the arbitrator shall agree to treat all
evidence and other information presented by the parties to the same extent as
Confidential Information under the Non-Disclosure and Non-Competition Agreement
must be held confidential by the Employee, (ii) the arbitrator shall have no
authority to amend or modify any of the terms of this Agreement, and (iii) the
arbitrator shall have ten business days from the closing statements or
submission of post-hearing briefs by the parties to render his or her
decision.  Any arbitration award shall be final and binding upon the parties,
and any court, state or federal, having jurisdiction may enter a judgment on the
award.  Each party shall bear its/his own costs of participating in any
arbitration proceedings or other dispute proceedings.  The foregoing requirement
to arbitrate claims, controversies, and disputes applies to all claims or
demands by the Employee, including, without limitation any rights or claims the
Employee may have under the Age Discrimination in Employment Act of 1967 (which
prohibits age discrimination in employment), Title VII of the Civil Rights Act
of 1964 (which prohibits discrimination in employment based on race, color,
national origin, religion, sex, or pregnancy), the Americans with Disabilities
Act of 1991 (which prohibits discrimination in employment against qualified
persons with a disability), the Equal Pay Act (which prohibits paying men and
women unequal pay for equal work), ERISA, the New Jersey Law Against
Discrimination, the New Jersey Conscientious Employee Protection Act (or other
federal or state whistleblower laws), or any other federal, state, or local laws
or regulations pertaining to the Employee’s employment or the termination of the
Employee's employment.
 
16. Choice of Law.  This Agreement shall be interpreted and enforced in
accordance with the laws of the State of New Jersey.
 
17. Remedies of the Company.  Notwithstanding the arbitration provisions of
Section 15, upon any termination for Cause that may cause irreparable harm to
the Company or upon the violation of the Company’s Non-Disclosure and
Non-Competition Agreement, the Company shall be entitled, if it so elects, to
institute and prosecute proceedings to obtain injunctive relief and damages,
costs and expenses, including, without limitation, reasonable attorneys' fees
and expenses, with respect to such termination.
 
 
7

--------------------------------------------------------------------------------


 
 
18. Representations.  The Employee has been advised to obtain independent
counsel to evaluate the terms, conditions, and covenants set forth herein and he
has been afforded ample opportunity to obtain such independent advice and
evaluation.  The Employee warrants to the Company that he has relied upon such
independent counsel and not upon any representation (legal or otherwise),
statement, or advice said or offered by the Company or the Company’s counsel in
connection herewith.
 
19. Section 409A.  All provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A of the Internal Revenue Code (“Section 409A”).  By
way of example, and not limitation, it is the intent of the parties that the
Severance Payment be exempt from the application of Section 409A pursuant to the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations. Notwithstanding the above, if the Company determines that the
Severance Payment constitutes “nonqualified deferred compensation” within the
meaning of Section 409A, payment of such Severance Payment shall not commence
until the Employee incurs a “separation from service” within the meaning of
Treasury Regulation §1.409A−1(h) (“Separation from Service”). If, at the time of
Employee's Separation from Service, the Employee is a “specified employee”
(under Section 409A), such Severance Payment shall not be paid until after the
earlier of (i) the expiration of the six−month period measured from the date of
Employee’s Separation from Service with IDT, or (ii) the date of the Employee's
death (the “409A Suspension Period”).
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first written above.
 


 
IDT Corporation


By:   /s/  James Courter            
Name:  James Courter
Title:  CEO


EMPLOYEE:




/s/  Abilio Pereira                
                                                       Abilio Pereira
 
 
8
 
 
 